251 So. 2d 562 (1971)
Gerald FORD, Appellant,
v.
The STATE of Florida, Appellee.
No. 70-1115.
District Court of Appeal of Florida, Third District.
August 10, 1971.
Rehearing Denied September 9, 1971.
Whitman, Wolfe & Glick, Miami, for appellant.
Robert L. Shevin, Atty. Gen., and Bruce L. Scheiner, Miami, for appellee.
Before SWANN, C.J., and CHARLES CARROLL and HENDRY, JJ.
PER CURIAM.
Defendant-appellant Ford appeals a judgment of guilty of extortion entered in a jury trial of the cause begun upon a two count information for conspiracy to extort and extortion.
The sole point on appeal is the sufficiency of the evidence. It would serve no purpose to detail the events surrounding the "shake-down" of a male nurse by three young persons and the defendant, who was then a probationary officer of the City of Miami.
We have reviewed the record and note that it reveals more than a lack of good judgment by a young officer combined with a peculiar chain of events during a short span of time. Rather, there is sufficient, substantial competent evidence in the record to support the jury verdict. The jury's function as the trier of fact is to evaluate the evidence, weigh the credibility of witnesses, and resolve conflicts in the testimony. They can draw or refuse to draw inferences from the evidence presented. Their determination is accorded *563 great weight and will not be disturbed on appeal except for the lack of substantial competent evidence.
Therefore, the judgment and sentence appealed is affirmed.
Affirmed.